MEMORANDUM **
This is an appeal from the district court’s dismissal without prejudice for failure to identify a basis for federal subject matter jurisdiction in the first amended complaint.
The Clerk shall file the motions to reinstate the appeal, received on January 22, 2008 and April 1, 2008. The motions to reinstate the appeal are granted. The court’s December 31, 2007 order is vacated.
The court has reviewed the record, the opening brief, and the response to the court’s November 15, 2007 order to show cause. This review shows that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.